                Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 1 of 17




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re:                                                                           Chapter 11

COSTA HOLLYWOOD PROPERTY OWNER, LLC1                                             Case No. 19-22483-AJC

         Debtor.
                                                                   /

             DEBTOR’S MOTION FOR PROTECTIVE ORDER AND
     MOTION TO QUASH CREDITOR COSTA 402, INC’S NOTICE OF FEDERAL
    RULE OF BANKRUPTCY PROCEDURE 2004 EXAMINATION DUCES TECUM

         Costa Hollywood Property Owner, LLC (“Costa” or “Debtor”), by and through

undersigned counsel, respectfully requests the entry of a Protective Order from the Court, pursuant

to Local Rule 2004-1(c) of the United States Bankruptcy Court for the Southern District of Florida,

quashing Creditor Costa 402, Inc.’s (“Creditor”) Notice of Federal Rule of Bankruptcy Procedure

2004 Examination Duces Tecum of Debtor (“2004 Notice Duces Tecum”). The Creditor is

improperly attempting to seek discovery in violation of the pending proceeding rule.

         Moreover, the Creditor’s basis for examination and discovery is also improper, given that

the Creditor’s self-proclaimed basis for such requests is to determine whether the Creditor should

accept or reject the First Amended Plan of Reorganization notwithstanding this Court’s prior order

that determined the Debtor’s First Amended Disclosure Statement contained adequate

information. The Creditor’s 2004 Notice Duces Tecum has no basis in law or equity, is made in

bad faith and is only intended to harass the Debtor and its corporate representatives while

circumventing the state court discovery process. In support thereof, the Debtor states as follows:



1
 The Debtor’s current mailing address is 777 North Ocean Drive, Hollywood, FL 33019. The
Debtor’s EIN is XX-XXXXXXX.

                                                          1
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 2 of 17




                                                 Background

                                     The Chapter 11 Reorganization

       1.        On June 6, 2019, the Creditor filed a Complaint for Injunctive Relief and Damages

in Broward County Circuit Court, Case No. 19012062 (“State Court Litigation”).

       2.        On September 19, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

under Chapter 11 of the United States Bankruptcy Code [ECF No. 1], which stayed the State Court

Case pursuant § 362 of the Bankruptcy Code.

       3.        On October 2, 2019, the Creditor filed a Motion for Relief from Stay [ECF No. 37].

       4.        On October 15, 2019, the Debtor filed a Response to the Motion for Relief from

Stay [ECF No. 92].

       5.        On December 12, 2019, the Court entered an Order Granting the Creditor’s Motion

for Relief from Stay [ECF No. 176] (“Stay Relief Order”), which permitted the Creditor to pursue

the State Court Litigation for injunctive relief only.

       6.        On December 15, 2019, the Debtor filed an Expedited Application to Employ

Michael R. Kassower, Esq. and Frank, Weinberg & Black, P.L. as Special Counsel Nunc Pro Tunc

to December 9, 2019 [ECF No. 191] (“Application to Employ Special Counsel”), to employ the

law firm of Frank, Weinberg & Black, P.L. to represent the Debtor in the State Court Litigation.

       7.        On January 3, 2020, the Court entered an Order Granting the Application to Employ

Special Counsel [ECF No. 207].

       8.        On March 11, 2020, the Debtor filed its Chapter 11 Plan of Reorganization, and its

Disclosure Statement [ECF Nos. 248 and 249].

       9.        On April 24, 2020, the Debtor filed its First Amended Chapter 11 Plan of

Reorganization, and its First Amended Disclosure Statement [ECF Nos. 287 and 288].


                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 3 of 17




       10.       On May 8, 2020, the Court entered an Order setting a hearing for approval of the

First Amended Disclosure Statement on June 24, 2020 [ECF No. 305] (“Disclosure Statement

Hearing Order”).

       11.       The Disclosure Statement Hearing Order further established a deadline to object to

the First Amended Disclosure Statement on or before June 17, 2020. Creditor failed to object to

the adequacy of the Disclosure Statement and counsel for the Creditor did not attend the Disclosure

Statement Hearing.

       12.       On June 30, 2020, the Court entered an Order approving the First Amended

Disclosure Statement, setting a confirmation hearing on the First Amended Chapter 11 Plan of

Reorganization on August 11, 2020, and setting related deadlines for confirmation [ECF No. 356]

(“Confirmation Hearing Order”).

                            The State Court Litigation Discovery Disputes

       13.       On January 14, 2020, the Creditor served discovery requests upon the Debtor,

attached as Exhibit A.

       14.       On February 12, 2020, the Debtor filed Responses and Objections to the Creditor’s

discovery requests, attached as Exhibit B.

       15.       On March 4, 2020, the Debtor filed Amended Responses and Objections to

Plaintiff’s discovery requests, attached as Exhibit C.

       16.       On March 5, 2020, the Creditor filed a Motion to Compel regarding its discovery

requests, attached as Exhibit D.

       17.       On March 5, 2020, the Debtor served discovery requests upon the plaintiffs.

       18.       On April 29, 2002, the Debtor filed a Motion to Compel Plaintiff’s Discovery

Responses and Deposition Dates, attached as Exhibit E.


                                                         3
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 4 of 17




        19.       On June 11, 2020, after a noticed hearing held in the State Court Litigation, the

Circuit Court entered an Order on Plaintiff’s Motion to Compel and Defendant’s Motion to

Compel Plaintiff’s Discovery Responses and Deposition Dates (“Discovery Order”), which

specifically provided that “[n]o depositions shall be taken at this time”. A copy of the Discovery

Order is attached as Exhibit F.

        20.       On July 2, 2020, the Debtor filed a Motion for Reconsideration of the Discovery

Order, attached as Exhibit G. The Motion for Reconsideration details: (a) the mootness of the

Creditor’s State Court Litigation given that the rental rules which are the subject-matter of that

State Court Litigation were modified on June 17, 2020 (i.e. after the Discovery Order) in a manner

that is consistent with Creditor’s requested relief in the State Court Litigation; or in the alternative

(b) if documents are required to be produced by Debtor pursuant to the Discovery Order, then

extensive redaction to the document production must be required to protect privacy rights of

hundreds of units owners at Costa Hollywood who are not party to the State Court Litigation.2

        21.       On July 2, 2020, the Creditor filed a Motion for Contempt, attached as Exhibit H,

despite that fact that the Creditor did not comply with the Discovery Order’s requirements.

        22.       On July 3, 2020, the Debtor filed a Response to the Motion for Contempt, attached

as Exhibit I.

        23.       A hearing is currently scheduled in the State Court Litigation on the Motion for




2
  In the event this Court denies the primary relief requested in this Motion, the Debtor, in the
alternative, requests that all document production associated with the duces tecum portion of the
2004 Notice Duces Tecum be subject to redaction to protect privacy rights (e.g. names, addresses,
contact information, etc.) of unit owners who are not party to the State Court Litigation. See Josifov
v. Kamal-Hasmat, 217 So.3d 1085 (Fla. 3d DCA 2017); see also Berkley v. Eisen, 699 So.2d 789,
792 (Fla. 4th DCA 1997); Rosen v. McCobb, 192 So.3d 576, 578 (Fla. 4th DCA 2016); Rasmussen
v. South Florida Blood Serv., Inc., 500 So.2d 533 (Fla. 1987).

                                                          4
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 5 of 17




Reconsideration of the Discovery Order and the Motion for Contempt on Tuesday, July 27, 2020

at 8:45 A.M.

                               The Creditor’s 2004 Notice Duces Tecum

       24.       Notwithstanding the hearing scheduled above on the pending discovery disputes in

the State Court Litigation, the Creditor filed its Rule 2004 Notice Duces Tecum on July 7, 2020

[ECF No. 362] seeking an examination of the corporate representative of the Debtor on July 24,

2020 at 10:00 A.M., a mere 3 days before the hearing in the State Court Litigation.

       25.       Schedule B of the Creditor’s 2004 Notice Duces Tecum includes a list of documents

to be produced by the Debtor.

       26.       Every single requested document requested by the Creditor is the exact same

as the discovery requests made by the Creditor in the State Court Litigation.

       27.       Specifically, the paralleled discovery requests in the Creditor’s 2004 Notice Duces

Tecum are as follows:

             a)     Rental Program agreements for each unit in the Rental Program
       (Request No. 1 in the State Court Litigation).

               b)     Statement of account for each unit in the Rental Program showing
       all income, expenses, and occupancy attributable to each unit from the inception of
       each rental contract to date (Request No. 2 in the State Court Litigation).

               c)      Statement of account for each unit in the Rental Program showing
       Gross Room Rental Revenue, Net Rental Revenue, and Service Fee as defined in
       the rental program agreements, attributable to each unit from the inception of each
       rental contract to date (Request No. 3 in the State Court Litigation).

             d)     Itemizations of all cash reserve funds collected pursuant to Rental
       Program agreements (Request No. 4 in the State Court Litigation).

              e)     A current bank statement for the reserve funds indicated in the prior
       request (Request No. 5 in the State Court Litigation).

               f)    Daily occupancy reports from the inception of the Rental Program
       to date (Request No. 6 in the State Court Litigation).

                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 6 of 17




              g)      Escrow agreements Debtor has entered into with any escrow agent
       to hold security deposits for renting owners (Request No. 11 in the State Court
       Litigation).

              h)     An accounting of all security deposits placed with the Debtor by
       Renting unit Owners (Request No. 12 in the State Court Litigation).

              i)     Evidence that each housekeeping/engineering vendor and any other
       vendor operating at Costa Hollywood has current commercial general liability
       insurance (Request No. 13 in the State Court Litigation).

               j)     Evidence that each housekeeping/engineering vendor and any other
       vendor operating at Costa Hollywood has satisfied bonding requirements
       established by the shared facilities manager (Request No. 14 in the State Court
       Litigation).

              k)     Evidence that each housekeeping/engineering vendor and any other
       vendor operating at Costa Hollywood has all required governmental licenses
       including occupational licenses (Request No. 15 in the State Court Litigation).

              l)       Current account statements for shared facility assessments for each
       residential unit and commercial unit at Costa Hollywood (Request No. 16 in the
       State Court Litigation).

              m)      Leases entered into where the Costa Hollywood Property Owner,
       LLC is the lessor (Request No. 17 in the State Court Litigation).

              n)      Leases entered into where the Costa Hollywood Property Owner,
       LLC is the lessee (Request No. 18 in the State Court Litigation).

              o)    Management Services Contract between Costa Hollywood Property
       Owner, LLC and any management company (Request No. 19 in the State Court
       Litigation).

              p)     Contracts with any booking agencies including but not limited to
       Hotels.com, and Orbitz.com (Request No. 20 in the State Court Litigation).

             q)    Contracts with any entity providing marketing services for Costa
       Hollywood (Request No. 21 in the State Court Litigation).

             r)     Contracts with any hotel operator or manager operating a Rental
       Program at Costa Hollywood (Request No. 22 in the State Court Litigation).

       28.       The Creditor’s 2004 Notice Duces Tecum is a blatant attempt to acquire discovery

of evidence related to the State Court Litigation and to circumvent the State Court’s Discovery


                                                         6
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 7 of 17




Order that expressly provided no depositions to occur pertaining to the State Court Litigation3.

                                                Legal Analysis

                    The Application of the Pending Proceeding Rule is Proper

       29.       “Using Rule 2004 to obtain discovery relevant to outside litigation is precisely the

type of prejudice to the discovery target that the pending proceeding rule is designed to avoid.” In

re Sanomedics, Inc., Case No. 16-21659-RAM, 2018 WL 3816772, at *2 (Bankr. S.D. Fla. July

25, 2018) (Mark, R.) (citing In re Washington Mutual, Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009)

(“Rule 2004 examinations may be inappropriate where the party requesting the Rule 2004

examination could benefit their pending litigation outside of the bankruptcy court against the

proposed Rule 2004 examinee.”) (internal quotations and additional citations omitted).

       30.       The application of the pending proceeding rule is appropriate in this instance. In re

Washington Mutual, Inc., 408 B.R. at 51 (“the relevant inquiry is whether the Rule 2004

examination will lead to discovery of evidence related to the pending proceeding or whether the

requested examination seeks to discover evidence unrelated to the pending proceeding”).

       31.       “The pending proceeding rule cases direct the party seeking discovery to take

discovery in the pending proceeding, not as an alternative to Rule 2004 discovery in the main

bankruptcy case.” In re Sanomedics, Inc., 2018 WL 3816772, at *3.

       32.       The Creditor has made no effort to guise its documents requests in the 2004 Notice

Duces Tecum; the document requests are the same requests that were made and are pending in the

State Court litigation, word for word.

       33.       Furthermore, “[t]he pending proceeding rule states that once an adversary



3 The areas of inquiry stated within the 2004 Notice Duces Tecum mirror the areas of inquiry in
deposition notice within the State Court Litigation.

                                                         7
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 8 of 17




proceeding or contested matter has been commenced, discovery is made pursuant to Federal Rules

of Bankruptcy Procedure 7026 et seq., rather than by a [Rule] 2004 examination.” In re

Camferdam, 597 B.R. 170, 173-174 (N.D. Fla. 2018) (citing In re Washington Mutual, Inc., 408

B.R. 45, 50) (internal quotations omitted).

       34.       The 2004 Notice Duces Tecum is a discovery request made pursuant to Rule 2004

despite the pending State Court Litigation, which is a contested matter as shown by the discovery

disputes involved therein.

                   The 2004 Notice Duces Tecum Requests Information
               Despite the First Amended Disclosure Statement Containing
        Adequate Information as stated by this Court’s Confirmation Hearing Order

       35.       In addition, counsel for the Creditor has indicated over e-mail that he requires “the

deposition [of the Debtor’s corporate representative] before I decide whether to accept or reject

the Chapter 11 liquidation plan on behalf of my clients. I do not believe that your client has

made a full disclosure of the financial and operational status of the hotel.” See attached

Exhibit J (emphasis added).

       36.       The Creditor did not object to the First Amended Disclosure Statement as

containing inadequate information pursuant to § 1125 of the Bankruptcy Code or attend the hearing

on the First Amended Disclosure Statement to voice any objection.

       37.       The Confirmation Hearing Order entered after the hearing on the First Amended

Disclosure Statement provided, in part: “[t]he court finds that the disclosure statement (as

amended, if amendments were announced by the plan proponent or required by the court at the

hearing) contains ‘adequate information’ regarding the plan in accordance with 11 U.S.C.

§1125(a). Therefore, pursuant to 11 U.S.C. §1125(b) and Bankruptcy Rule 30l7(b), the disclosure

statement is approved.” (Confirmation Order, pg. 2).


                                                         8
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 372        Filed 07/16/20        Page 9 of 17




       38.       “For the purposes of a plan's disclosure statement, adequate information means

information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the

nature and history of the debtor and the condition of the debtor's books and records, that would

enable a hypothetical reasonable investor typical of holders of claims or interests of the relevant

class to make an informed judgment about the plan.” In re New Power Co., 438 F. 3d 1113, 1120

(11th Cir. 2006).

       39.       The Creditor did not dispute the adequacy of the information provided in the

approved First Amended Disclosure Statement and did not appeal the Confirmation Hearing Order.

       40.       The Creditor’s 2004 Notice Duces Tecum is a clear attempt to circumvent the

pending contested proceeding to acquire documents from the Debtor days before the scheduled

hearing in the State Court Litigation.

       41.       The Creditor’s purported basis for requesting documents and scheduling a 2004

examination is without merit, and is only intended to harass the Debtor and its corporate

representatives.

       42.       The 2004 Notice Duces Tecum should be quashed, and the Debtor respectfully

requests the Court to enter a Protective Order that provides for same.

       WHEREFORE, the Debtor respectfully requests entry of a Protective Order in the form

attached hereto as Exhibit K (i) quashing the Creditor’s 2004 Notice Duces Tecum, and (ii)

granting such other and further relief as the Court deems just and proper.

                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                         9
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 19-22483-AJC              Doc 372         Filed 07/16/20       Page 10 of 17




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on July
16, 2020, via the Court's Notice of Electronic Filing upon Registered Users set forth on the attached
Exhibit 1 and via U.S. Mail upon the Manual Notice List and the Master Service List, pursuant to
Local Rule 2002-1 (H), Designation of Master Service List in Chapter 11 Cases, attached as
Exhibit 2.

                                                              s/ James C. Moon
                                                              James C. Moon, Esquire
                                                              Florida Bar No. 938211
                                                              jmoon@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Telecopy: (305) 358-1221

                                                              Attorneys for Debtor in Possession

                                                              and

                                                               s/ Michael R. Kassower, Esq.
                                                              Michael R. Kassower, Esquire
                                                              Florida Bar No. 85084
                                                              mkassower@fwblaw.net
                                                              FRANK WEINBERG BLACK, P.L.
                                                              7805 SW 6th Court
                                                              Plantation, Florida 33324
                                                              Telephone: (954) 474-8000
                                                              Telecopy: (954) 474-9850

                                                              Special Counsel for Debtor in Possession




                                                        10
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
             Case 19-22483-AJC         Doc 372      Filed 07/16/20     Page 11 of 17



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Alejandro R Alvarez service@ara-lawfirm.com
      Scott Andron sandron@broward.org
      Robert C. Arnold bob@thevictorialawgroup.com,
       bankruptcy@thevictorialawgroup.com
      Eric N Assouline ena@assoulineberlowe.com, ah@assoulineberlowe.com
      Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-
       law.com;chopkins@gjb-law.com;jzamora@gjb-
       law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
      Jeffrey S. Berlowitz jberlowitz@siegfriedrivera.com,
       jortega@siegfriedrivera.com
      Rodrigo S Da Silva rodrigo@rdasilvalaw.com, kimberly@rdasilvalaw.com
      Yasin Daneshfar ydaneshfar@bplegal.com,
       ecuellar@bplegal.com;kbrown@bplegal.com;FTLefile@bplegal.com;tfritz@be
       ckerlawyers.com
      Steven M Davis sdavis@bplegal.com
      Darin A DiBello dibello@fasidibellolaw.com, perry@fasidibellolaw.com
      Michael P Dunn michael.dunn@dunnlawpa.com,
       rbasnueva@dunnlawpa.com;mzucker@dunnlawpa.com
      Julie Feigeles jf@womenatlawfl.com, way@womenatlawfl.com
      Jerold C Feuerstein jfeuerstein@kandfllp.com,
       litigation@kandfllp.com;CValenzuela@kandfllp.com;skossar@kandfllp.com;s
       kossar@kandfllp.com
      David L Gay dgay@carltonfields.com,
       cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net
      Brandon J Hechtman bhechtman@wickersmith.com
      John B. Hutton III huttonj@gtlaw.com,
       mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com
      Kimberly H Israel kisrael@mcglinchey.com, jglus@mcglinchey.com
      Mark Journey mjourney@broward.org, swulfekuhle@broward.org
      Michael R Kassower mkassower@fwblaw.net, mrothman@fwblaw.net
      Andrew V Layden alayden@bakerlaw.com,
       orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com
      James C. Moon jmoon@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.
       com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com




                                                                                            EXHIBIT 1
        Case 19-22483-AJC   Doc 372   Filed 07/16/20   Page 12 of 17



   Meaghan E Murphy mmurphy@melandrussin.com,
    ltannenbaum@melandrussin.com;mrbnefs@melandrussin.com;mmurphy@ecf.
    courtdrive.com
   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   Alberto H Orizondo aorizondo@aglawpa.com, stephanie@aglawpa.com
   Alexander S Orlofsky alex@orlofskylawfirm.com
   Christina V Paradowski cvp@trippscott.com,
    bankruptcy@trippscott.com;hbb@trippscott.com
   Meghan E Paraschak meghan@orlofskylawfirm.com
   Chad P Pugatch cpugatch.ecf@rprslaw.com
   Alexis S Read alexis.read@dunnlawpa.com, asr@alexisreadlaw.com
   Humberto E Rivera humberto@hriveralaw.com,
    G61034@notify.cincompass.com;humberto@ecf.courtdrive.com
   Raymond L Robinson teri@rrobinsonlaw.com, ray@rrobinsonlaw.com
   Victor K Rones vrones@victorkronespa.com, jrones@victorkronespa.com
   Peter D. Russin prussin@melandrussin.com,
    ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive
    .com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
   Zana Michelle Scarlett Zana.M.Scarlett@usdoj.gov
   James Schwitalla jwscmecf@bellsouth.net,
    miamibkcmyecf@gmail.com;schwitallajr74031@notify.bestcase.com
   Zach B Shelomith zbs@lsaslaw.com,
    fpd@lsaslaw.com;info@lsaslaw.com;zshelomith@ecf.inforuptcy.com
   Ryan Tables tableslawgroup.patty@gmail.com
   Roy L. Weinfeld rlw@weinfeldlaw.com
   Andrew D. Zaron azaron@leoncosgrove.com, jgomez@leoncosgrove.com
           Case 19-22483-AJC      Doc 372    Filed 07/16/20   Page 13 of 17



Manual Notice List

The following is the list of parties who are not on the list to receive email
notice/service for this case (who therefore require manual noticing/service).

      ADK Holdings LLC
      18 Serein Ct
      Muttontown, NY 11791-0000

      Air Esscentials, Inc.
      7055 SW 47 Street
      Miami, FL 33155

      Michael R. Kassower
      FRANK WEINBERG & BLACK, P.L.
      7805 SW 6th Court
      Plantation, FL 33324

      Jairo Romero
      16979 NW 19th Street
      Pembroke Pines, FL 33028

      The Plumbing Experts, Inc.
      2055 S Congress Ave
      Delray Beach, FL 33445

      Robb Udell
      100 SE 2nd ST 29th Flr
      Miami, FL 33131
            Case 19-22483-AJC        Doc 372   Filed 07/16/20   Page 14 of 17




U.S. Trustee: (Notice provided via NEF)         HVAC Associates, Inc.
Office of The United States Trustee             PO Box 1355
51 SW First Avenue, Room 1204                   Pompano Beach, FL 33061
Miami, FL 33130
                                                Italkraft LLC
Debtor-in-Possession: (via U.S. Mail)           2900 NW 77 Ct
Costa Hollywood Property Owner, LLC             Doral, FL 33122
777 North Ocean Drive
Hollywood, FL 33019                             Lenny's Cleaning, Painting
                                                & Waterproofing, Inc.
Debtor-in-Possession’s Attorney:                10040 NW 46 St
(Notice provided via NEF)                       Fort Lauderdale, FL 33351

Peter D. Russin, Esquire                        Tropic Fire Protection, Inc.
James C. Moon, Esquire                          922 SW 36th Ave
Meland Russin & Budwick, P.A.                   Boynton Beach, FL 33435
3200 Southeast Financial Center
200 South Biscayne Boulevard                    United Leasing, Inc.
Miami, Florida 33131                            PO Box 5089
                                                Evansville, IN 47715
Secured Creditors: (via U.S. Mail)
777 N. Ocean Drive, LLC                         United States and its agencies:
c/o MRFS LLC                                    (via U.S. Mail)
825 Third Avenue, 37th Floor                    Internal Revenue Service
New York, NY 10022                              P.O. Box 7346
                                                Philadelphia, PA 19101-7346
777 N. Ocean Drive, LLC
c/o Jerold C. Feuerstein                        Internal Revenue Services
Kriss & Feuerstein LLP                          Insolvency Unit
360 Lexington Ave #6502                         7850 S.W. 6th Court
New York, NY 10017                              Mail Stop 5730
                                                Plantation, FL 33324
Baker Concrete Construction, Inc.
5555 Anglers Ave, Suite 1A                      Notice of Appearances:
Fort Lauderdale, FL 33312                       (Notice provided via NEF
                                                Upon Registered Users)
Beauchamp Construction Co Inc.
c/o Benjamin K. Artzt                           Victor K. Rones, Esq.
2100 Ponce de Leon Blvd, Ste 825                Attorney for Costa Investors LLC, Creditor
Coral Gables, FL 33134                          16105 NE 18th Avenue,
                                                North Miami Beach, FL 33162
Design Engineering Group, LLC
c/o Harvey, F William, Esq.
5402 Red Cypress Lane
Fort Lauderdale, FL 33319




                                                                                   EXHIBIT 2
            Case 19-22483-AJC        Doc 372   Filed 07/16/20   Page 15 of 17
                      MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Andrew V. Layden, Esq.                          Paul J. Battista, Esq.
Attorneys for New Continent Ventures, Inc.      Mariaelena Gayo-Guitian, Esq.
Baker & Hostetler LLP                           Attorneys for 777 N. Ocean Drive, LLC
200 S. Orange Ave.                              Genovese Joblove & Battista, P.A.
SunTrust Center, Suite 2300                     100 SE 2nd Street, Suite 4400
Orlando, FL 32801-3432                          Miami, Florida 33131

Jerold C. Feuerstein, Esq.                      Mark A. Journey, Esq.
Attorneys for 777 N. Ocean Drive, LLC           Scott Andron, Esq.
KRISS & FEUERSTEIN LLP                          Attorneys for Broward County, Florida
360 Lexington Avenue, Suite 1200                Broward County Attorney
New York, New York 10017                        Governmental Center, Suite 423
                                                115 South Andrews Avenue
Michael P. Dunn, Esq.                           Fort Lauderdale, Florida 33301
Alexis S. Read, Esq.
Attorneys for Evolution Hospitality, LLC        Julie Feigeles, Esq.
Dunn Law P.A.                                   Attorneys for Eduardo Reyes Herrera
66 W. Flagler Street, Ste. 400                  and Astrid Aurora Arevalo Molina
Miami, FL 33130                                 Feigeles & Haimo LLP
                                                7900 Peters Road, Suite B-200
Humberto Rivera, Esq.                           Fort Lauderdale, FL 33324
Attorneys for Professional Blinds
Systems, Inc.                                   Kimberly Held Israel, Esq.
Rivera Law Firm, P.A.                           Attorneys for United Leasing, Inc.
P.O. Box 211746                                 McGlinchey Stafford
Royal Palm Beach, FL 33421                      10407 Centurion Parkway North, Suite 200
                                                Jacksonville, FL 32256
Raymond L. Robinson, Esq.
Attorneys for Pamela Terry                      Alberto H. Orizondo, Esq.
RobinsonLaw, P.A.                               Attorneys for Italkraft, LLC
1501 Venera Avenue, Suite 300                   Law Office of Alexis Gonzalez, P.A.
Coral Gables, FL 33146                          3162 Commodore Plaza, Suite 3E
                                                Coconut Grove, Florida 33133
Brandon J. Hechtman, Esq.
Attorneys for Evolution Hospitality LLC and     Darin A. DiBello, Esq.
AMO Hospitality Group LLC                       Attorneys for Belet Investments, LLC
Wicker Smith O’hara                             Darin A. DiBello, Esq.
Mccoy & Ford, P.A.                              FASI & DIBELLO, P.A.
2800 Ponce de Leon Boulevard                    150 S.E. 2nd Avenue, Suite 1010
Suite 800                                       Miami, FL 33131
Coral Gables, FL 33134
            Case 19-22483-AJC         Doc 372   Filed 07/16/20   Page 16 of 17
                      MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Jeffrey S. Berlowitz, Esq.                       Christina V. Paradowski, Esq.
Attorneys for La Cuisine, LLC                    Attorneys per ECF Nos. 178-187
SIEGFRIED RIVERA                                 Tripp Scott, P.A.
201 Alhambra Circle, Eleventh Floor              110 S.E. Sixth Street, Fifteenth Floor
Coral Gables, FL 33134                           Fort Lauderdale, Florida 33301

Andrew D. Zaron, Esq.                            Eric N. Assouline, Esq.
Attorneys for Beauchamp Construction             Attorneys for Monike Troncoso
Co., Inc.                                        Assouline & Berlowe, P.A.
LEÓN COSGROVE, LLP                               Miami Tower
255 Alhambra Circle, Suite 800                   100 SE 2nd Street, Suite 3105
Coral Gables, Florida 33134                      Miami, FL 33131

Max A. Goldfarb, Esq.                            Yasin Daneshfar, Esq.
Attorneys for Lenny’s Cleaning, Panting          Attorneys for Hyvac Mechanical
& Waterproofing                                  Services, Inc.
Biscayne Building – Suite 802                    Becker & Poliakoff, P.A.
19 West Flagler Street                           1 East Broward Blvd., Suite 1800
Miami, FL 33130-4406                             Ft. Lauderdale, FL 33301

Chad P. Pugatch, Esq.                            Rafael Recalde, Esq.
Attorneys for Baker Concrete Construction        Attorneys for Gustavo Carlos
Rice Pugatch Robinson, et al.                    Lescovich Ramos
101 NE 3rd Avenue, Suite 1800                    Recalde Law Firm, P.A.
Ft. Lauderdale, FL 33301                         10800 Biscayne Blvd., Suite 440
                                                 Miami, FL 33161
Robert C. Arnold, Esq.
Attorneys for Estate of Pablo Haeffner           Alejandro R. Alvarez, Esquire
The Victoria Law Group                           Attorneys for Visualscape, Inc.
80 SW 8th St., Suite 2000                        ARA LAW FIRM
Miami, FL 33130                                  355 Alhambra Circle, Suite 1100
                                                 Coral Gables, Florida 33134
James Schwitalla, Esquire
Attorneys for Mr. Glass Doors                    Rodrigo S. Da Silva, Esq.
& Windows, Inc.                                  Attorneys for High Horizons, LLC
The Bankruptcy Law Offices                       Law Offices of Rodrigo S. Da Silva, P.A.
of James Schwitalla, P.A.                        777 Arthur Godrey Road, Suite 402
12954 S.W. 133 Court                             Miami Beach, Florida 33140
Miami, Florida 33186
                                                 Roy L. Weinfeld, P.A.
Zach B. Shelomith, Esquire                       Attorneys for the Estate of Pablo Haeffner
Attorneys for Betje Investments LLC              2665 S. Douglas Road, Suite 805
2699 Stirling Road, Suite C401                   Miami, FL 33133
Ft. Lauderdale, Florida 33312
             Case 19-22483-AJC       Doc 372   Filed 07/16/20   Page 17 of 17
                       MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


20 Largest Unsecured Creditors:                 Mr. Glass Doors & Windows Inc.
(via U.S. Mail)                                 8120 NW 84 St
                                                Miami, FL 33166
Centrada Solutions, LLC
5010 Riverside Drive, # 300                     National Fire Protection, LLC
Irving, TX 75039                                3125 W Commercial Blvd, # 200
                                                Ft Lauderdale, FL 33309
Cielo Restaurant LLC                            Pablo Haeffner & Rita Cassia DaSilva
777 N Ocean Dr                                  c/o Alexander M. Turner, Esq.
# SF                                            Law Offices of Alexander M. Turner, P.A.
Hollywood, FL 33019                             317 Seventy First St
                                                Miami Beach, FL 33141
D-Essentials Inc.
218 S Dixie Hwy                                 Poma Construction Corp.
Hallandale, FL 33009                            2049 SW Poma Dr
                                                Bldg#1
FA Development and Real Estate                  Palm City, FL 34990
343 Commercial Street
#212                                            Renacer LLC
Boston, MA 02109                                444 Brickell Ave
                                                Suite 828
General Caulking And Coatings Co., Inc.         Miami, FL 33131
101 NW 176 St
Mami, FL 33169                                  Ruben Eduardo Reyes Herrera
                                                c/o Thomas R. Shahady
Gustavo Carlos Lescovich Ramos                  Shahady & Wurtenberger, P.A.
Parada 6 de la Brava                            7900 Peters Rd, Ste B-200
Edif Icon Bravia Depto #707                     Fort Lauderdale, FL 33324
Punta del Este
URUGUAY                                         SOS Security LLC
                                                PO Box 6373
Hyvac, Inc.                                     Parsippany, NJ 07054
312 S Military Trail
Deerfield Beach, FL 33442                       Stones Unlimited, LLC
                                                By and through, Registered Agent
Italkraft LLC                                   Kevin D. Mercer, P.A.
2900 NW 77 Ct                                   10800 Biscayne Blvd
Doral, FL 33122                                 Suite 700
                                                Miami, FL 33161
JM Plastering, Inc.
16333 NW 84 PL                                  Unlimited Electrical Contractors
Hialeah, FL 33016                               3500 Park Central Blvd N
                                                Pompano Beach, FL 33064
La Cuisine Intl Distributors, Inc.
2005 NW 115 Ave
Miami, FL 33172
